Citation Nr: 1048321	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability, and if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a back disability.

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service from May 1954 to August 
1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In October 2010, a travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.

The issues of entitlement to service connection for a back 
disability, a bilateral knee disability and a bilateral hip 
disability are addressed in the REMAND following the order 
section of this decision.


FINDINGS OF FACT

1.  In unappealed January 1963 rating and November 1963 
administrative decisions, the Veteran was denied entitlement to 
service connection for a back disability.

2.  The evidence associated with the claims file subsequent to 
the November 1963 decision includes evidence that relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence already of record, 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of 
entitlement to service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claim to reopen a claim for service connection for a back 
disability.  Therefore, no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. 
§ 3.159 (2010).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and manifests 
arthritis to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

Analysis

The Veteran originally filed his claim of entitlement to service 
connection for a back disability in August 1962.  The Veteran was 
denied entitlement to service connection in a January 1963 rating 
decision and a November 1963 administrative decision on the basis 
that there was no medical evidence of a current disability 
related to service.  The Veteran did not appeal these decisions.

The evidence of record at the time of the November 1963 
administrative decision included the Veteran's service treatment 
records (STRs), which show that the Veteran was observed for low 
back pain in May 1955 after a parachute jump; he was assigned to 
light duty for seven days.  Subsequent STRs, including a July 
1957 separation examination report, were negative for findings of 
a back disability or a left knee disability.  Also of record was 
a February 1962 statement from Dr. B who stated that he examined 
the Veteran in February 1958 upon his entrance into the National 
Guard and noted the Veteran's complaints of low back pain with 
radiation into the lower left leg.  He noted the Veteran's 
history of a parachute injury in May 1955.  X-ray studies of the 
lumbar spine obtained in 1958 showed scoliosis and an apparent 
schmorl nodule.  An October 1962 VA examination report noted the 
Veteran's complaints of low back pain with radiation of pain into 
the lower extremities; examination revealed no limitation of 
motion and X-ray studies revealed minor degenerative changes.  In 
addition, the evidence included an October 1963 letter from RY, 
who stated that he served with the Veteran and that the Veteran 
injured his back in a parachute jump in service and had back 
problems thereafter.

The evidence that has been received since the November 1963 
administrative decision includes an October 2007 letter from Dr. 
U which states that he had been treating the Veteran for 
complaints of constant low back pain since 2005.  Also received 
were 2005 X-ray and 2006 MRI reports which note findings of 
degenerative changes and disc bulging in the lumbosacral spine.  
In addition, the Veteran, his wife and his brothers submitted 
statements (in November 2007 and during the October 2010 hearing) 
that the Veteran has experienced back pain with radiation of pain 
to the lower extremities since a May 1955 parachute jump in 
service.  The Veteran also stated that he had seen various 
private physicians and chiropractors for these complaints, 
beginning in about 1963.  He further stated that he was told when 
he was accepted into the Ohio National Guard for a period of 
three years beginning in about 1957 that he had a crushed disc.  
See Hearing Transcript pages 9-10.

The Board finds that the Veteran's statements that he has been 
treated on an ongoing basis for back pain since a parachute jump 
during active service and the medical evidence showing that the 
Veteran has a current low back disability are new and material.  
In this regard the Board notes that they are not cumulative or 
redundant of the evidence previously of record.  Moreover, they 
are sufficient to raise a reasonable possibility of 
substantiating the claim.  

Accordingly, reopening of the claim for entitlement to service 
connection for a back disability is in order.


ORDER

New and material evidence having been received, reopening of the 
claim of entitlement to service connection for a back disability 
is granted.

REMAND

Residuals of Back Injury

Additional development is required before the Veteran's claim of 
entitlement to service connection for a back disability is 
decided.

As discussed above, the Veteran's STRs show that he was observed 
for low back pain in May 1955 after a parachute jump; he was 
assigned to light duty for seven days.  Private medical evidence 
shows a current diagnosis of degenerative changes in the 
lumbosacral spine.  The Veteran has submitted competent lay 
statements (as noted above) indicating that his current back 
disability was present in service.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  In this regard, the Board notes that the 
Veteran is competent to report observations of pain.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  The Board has found the Veteran to be credible.

The Veteran has not been provided a VA examination in conjunction 
with his claim for service connection a back disability, and 
there is no etiology opinion of record that is adequate for 
adjudication purposes.  It is the judgment of the Board that such 
an examination, one that takes into account the Veteran's entire 
history, would facilitate its decision on this claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).

Therefore, the Veteran should be afforded a VA examination to 
determine the nature and etiology of any currently present back 
disability, to include whether it was caused by a May 1955 
parachute jump.  Prior to the examination, all available, 
outstanding treatment records (to include National Guard and 
private treatment) should be obtained.



Bilateral Knee Disability and Bilateral Hip Disability

At the October 2010 Travel Board hearing, the Veteran testified 
that he currently has knee and hip disabilities related to his 
back disability.  Because the claims of secondary service 
connection for bilateral knee and hip disabilities are 
inextricably intertwined with the claim of service connection for 
a back disability, appellate consideration of those matters is 
deferred pending resolution of the claim seeking service 
connection for back disability.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake all 
indicated development to verify the 
Veteran's dates of active duty, active duty 
for training, and inactive duty for 
training in the National Guard beginning in 
about 1957 or 1958.  The RO or the AMC 
should also undertake all indicated 
development to obtain any outstanding 
medical records pertaining to the Veteran's 
National Guard service.

2.  The RO or the AMC should contact the 
Veteran and obtain the names and addresses 
of all medical care providers who treated 
him for his back, bilateral knee and 
bilateral hip disabilities since his 
discharge from service.  After the Veteran 
has signed the appropriate releases, the RO 
or the AMC should secure copies of the 
complete records of treatment or evaluation 
from all sources the Veteran identifies.  
All attempts to procure records should be 
documented in the file.  If the RO or the 
AMC cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  Thereafter, the Veteran should be 
afforded a VA examination by a physician 
with sufficient expertise to determine the 
nature and etiology of any currently 
present back disability.  The claims file 
must be made available to and reviewed by 
the examiner.  All findings should be 
reported in detail, and all indicated 
diagnostics should be performed.

Based on the examination results and a 
review of the claims file, the examiner 
should provide an opinion with respect to 
each currently present back disability as 
to whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
active service, to include back disorder 
present following a May 1955 parachute 
jump.  For purposes of the opinion, the 
examiner should assume that the Veteran 
is a credible historian.

The examiner should also specifically 
identify any evidence of radiculopathy due 
to the back disability, to include reflex 
changes, characteristic pain, loss of 
sensation, motor strength, and muscle 
spasm.  Any functional impairment of the 
extremities due to the Veteran's back 
disability should be identified

The supporting rationale for all opinions 
expressed must also be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder if the Veteran fails 
to report for the examination.  The Veteran 
is to be advised that failure to report for 
a scheduled VA examination without good 
cause may have adverse effects on his 
claims.

5.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

6.  Then, the RO or the AMC should 
adjudicate the Veteran's claims of 
entitlement to service connection for a 
back disability on a de novo basis, a 
bilateral knee disability and a bilateral 
hip disability.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the Veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


